DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0043], lines 2 and 4, “central wheel well 134” should say “central wheel well 136”
Paragraph [0044], lines 1-2, “central wheel well 134” should say “central wheel well 136”
Paragraph [0057], lines 2 and 4, “stacking supports 116” should say “stacking supports 166”
Appropriate correction is required.

Claim Objections
Claim 15 objected to because of the following informalities:   
Claim 15, line 10, “an axle” should say “the axle”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US-5564805-A) in view of Shick (US-6536787-B1).

Regarding claim 1, Dickinson teaches a tote (storage container 20, fig.1, column 3, lines 25-27), comprising: 
a hollow main body (open-top box 22, fig.2, column 3, lines 25-27) having a plurality of side walls (side walls are the vertical walls of the box 22 as seen in the figure below, fig.2) and a base wall (base wall is the bottom of the open-top box 22 as seen in the figure below, fig.2) defining an open top (open-top box 22 has an open top which is defined by the vertical walls, fig.2) and 
a cavity (the cavity is the space inside the box 22), the open top circumscribed by a rim (rim 92, fig.2 and 12, column 4, lines 28-32) and configured to be covered by a lid (rim 92 is covered by lid 24, fig.1 and 4), the base wall bounded by the plurality of side walls (base wall as described above is bounded by the side walls as seen in the figure below, Fig.2) and having a pair of outer wheel wells (wheel wells 34, fig.4, column 3, lines 28-37).

Dickinson fails to teach a central wheel well an axle connected to each of the wheels. 

a plurality of wheels (Shick: wheels 140, Fig.1, column 3, lines 25-34, Dickinson: rollers 36, Fig.4, column 3, lines 37-47), each of the wheels disposed in one of the outer wheel wells and the central wheel well (Shick: wheels 140 are disposed in the outer wheel wells and the central wheel well 135, fig.1 and 5, column 3, lines 25-34, Dickinson: wheels 36 are disposed in the outer wheel wells 34, Fig.2 and 4, column 3, lines 28-36); and 
an axle (Shick, shaft 155, fig.5, column 3, lines 25-34, Dickinson: axle pin 38, fig.4, column 3, lines 28-36) connected to each of the wheels and rotatably supported by the axle supports of the hollow main body (Shick: wheels 140 are rotatably mounted to axle 155 and axle is supported by axle supports, fig.1 and 5, column 3, lines 25-34).
Dickinson and Shick are both considered to be analogous to the claimed invention because they are in the same field of storage containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dickinson with the teachings of Shick and include a central wheel well with a wheel and an axle connected to each of the wheels. 
	 

    PNG
    media_image1.png
    570
    800
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    563
    747
    media_image2.png
    Greyscale

Regarding claim 2, Dickinson in combination with Shick teaches wherein the plurality of side walls includes a right side wall, a left side wall, a rear side wall, and a front side wall (Dickinson, The right, left, front, and rear side walls of open-top box 22 are the vertical walls as seen in the attached figure above, Fig.2), and the pair of outer wheel wells, the central wheel well, and the axle supports are disposed in the base wall adjacent to the rear side wall (Dickinson, one set of the outer wheel wells 34, central wheel well which is identical to the outer wheel wells based on Shick’s teaching, and axle supports as previously described are adjacent to the rear side wall).



Regarding claim 8, Dickinson in combination with Shick teaches wherein the plurality of stacking supports is disposed on the rear side wall and the front side wall of the hollow main body (Dickinson, the stacking supports 88 are disposed on both the front and the rear side wall, Fig.1 and 12).

Regarding claim 9, Dickinson in combination with Shick teaches wherein each of the plurality of stacking supports has a resting surface (Dickinson, the resting surface is the flat bottom part of the stacking supports 88, as seen in the figure below), the resting surface spaced apart from the rim by a resting support distance (Dickinson, the resting support distance is the distance from rim 92 to the resting support 88 as seen in the attached figure below).


    PNG
    media_image3.png
    416
    446
    media_image3.png
    Greyscale

Regarding claim 10, Dickinson in combination with Shick teaches wherein the plurality of stacking supports includes a first set of stacking supports (first set of stacking supports is the pair of ears 88 are on the front side wall of the box 22, fig.2) and a second set of stacking supports (the second set of stacking supports is the pair of ears 88 on the rear side wall).

Regarding claim 11, Dickinson in combination with Shick teach wherein each of the first set of stacking supports and the second set of stacking supports has a first rib and a second rib (The first rib and the second rib is each individual ear 88, fig.2 and 10), the first rib spaced apart from the second rib (The ears 88 are spaced apart laterally as seen in fig.10). 


a first tote (the top tote 20 with box 22 in fig.12) and a second tote (the bottom tote 20 with box 22 in fig.12), each of the first tote and the second tote having a hollow main body (open-top box 22, fig.2, column 3, lines 25-27), a plurality of wheels (rollers 36, Fig.4, column 3, lines 37-47), and an axle (axle pin 38, fig.4, column 3, lines 28-36), the hollow main body including a plurality of side walls (side walls are the vertical walls of the box 22 as seen in the figure above, fig.2) and a base wall (base wall is the bottom of the open-top box 22 as seen in the figure above, fig.2) defining an open top (open-top box 22 has an open top which is defined by the vertical walls, fig.2) and a cavity (the cavity is the space inside the box 22), the open top circumscribed by a rim (rim 92, fig.2 and 12, column 4, lines 28-32) and configured to be covered by a lid (rim 92 is covered by lid 24, fig.1 and 4), the base wall bounded by the plurality of side walls (base wall as described above is bounded by the side walls as seen in the figure above, Fig.2) and having a pair of outer wheel wells (wheel wells 34, fig.4, column 3, lines 28-37).

Dickinson fails to teach a central wheel well and an axle connected to each of the wheels.
	However, Shick teaches a central wheel well (Shick, the center recess 135, fig.1 and 5, column 3, lines 8-15, the center recess of Shick is identical to the two outer recesses so when modifying Dickinson the central wheel well will be identical to the already provided outer wheel wells), the central wheel well disposed between the outer wheel wells (Shick, the central wheel well 135 is disposed between the outer recesses 
wherein the first tote is disposed inside the cavity of the second tote (Dickinson, the first tote is nested inside the second tote, Fig.11 and 12), each of the pair of outer wheels of the first tote contacts and rests on one of the pair of outer wheel wells of the second tote (Dickinson, the outer wheels 36 of the first tote 20 will rest on the outer wheel well 40 of the second tote 20 when the lids 24 are removed, fig.4 and 12), and the central wheel of the first tote contacts and rests on the central wheel well of the second tote (Since Shick teaches that the central wheel well is the same as the outer wheel wells the central wheel well of Dickinson would be the same as the outer wheel 
Dickinson and Shick are both considered to be analogous to the claimed invention because they are in the same field of storage containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dickinson with the teachings of Shick and include a central wheel well with a wheel and an axle connected to each of the wheels. Adding the central wheel well and wheel reduces the load on each of the wheels (Shick, column 3, lines 8-11). Also having a single axle connected to each of the wheels makes the axle span the width of the tote inside the axle supports creating additional support and preventing damage to the shaft (Shick, column 3, lines 25-32).

Regarding claim 13, Dickinson in combination with Shick teaches wherein each hollow main body of the first tote and the second tote includes a plurality of stacking supports (Dickinson, the plurality of ears 88 act as stacking supports, fig.12, column 4, lines 28-32), and each of the plurality of stacking supports of the first tote contact and rest on the rim of the second tote (Dickinson, the stacking supports 88 of the first tote rest on the rim 92 of the second tote, Fig.12, column 4, lines 28-32), and the base wall of the first tote and the base wall of the second tote are spaced apart and define a gap (Dickinson, the gap is the distance between the base walls of the stacked totes in fig.12, as seen in the attached figure below) where each of the plurality of stacking supports of the first tote contact and rest on the rim of the second tote (Dickinson, each of the first tote stacking supports 88 contact the rim of the second tote, fig.12, column 4, lines 28-32).

    PNG
    media_image4.png
    492
    446
    media_image4.png
    Greyscale

Regarding claim 14, Dickinson in combination with Shick teaches wherein the base wall of the first tote is disposed on a first plane (Dickinson, base wall of the first tote is on a first plane as seen in the attached figure above, fig.12) and the base wall of the second tote is disposed on a second plane (Dickinson, base wall of the second tote is on a second plane as seen in the attached figure above, fig.12), and the gap has a gap length sufficient to permit the first plane to be oriented substantially parallel to the second plane (Dickinson, the first plane and the second plane has a sufficient gap length as seen in the attached figure above, the first plane and the second plane are parallel, fig.12).


a tote (storage containers 20, Fig.1 and 12, column 3, lines 25-27) having a hollow main body (open-top box 22, fig.2, column 3, lines 25-27), a plurality of wheels (rollers 36, Fig.4, column 3, lines 37-47), and an axle (axle pin 38, fig.4, column 3, lines 28-36), the hollow main body including a plurality of side walls (side walls are the vertical walls of the box 22 as seen in the figure above, fig.2) and a base wall (base wall is the bottom of the open-top box 22 as seen in the figure above, fig.2) defining an open top (open-top box 22 has an open top which is defined by the vertical walls, fig.2) and a cavity (the cavity is the space inside the box 22), the open top circumscribed by a rim (rim 92, fig.2 and 12, column 4, lines 28-32) and configured to be covered by a lid (rim 92 is covered by lid 24, fig.1 and 4), the base wall bounded by the plurality of side walls (base wall as described above is bounded by the side walls as seen in the figure above, Fig.2) and having a pair of outer wheel wells (wheel wells 34, fig.4, column 3, lines 28-37). 

Dickinson fails to teach a central wheel well and an axle connected to each of the wheels.
However, Shick teaches a central wheel well (Shick, the center recess 135, fig.1 and 5, column 3, lines 8-15, the center recess of Shick is identical to the two outer recesses so when modifying Dickinson the central wheel well will be identical to the already provided outer wheel wells), the central wheel well disposed between the outer wheel wells (Shick, the central wheel well 135 is disposed between the outer recesses 
a lid (Dickinson, lid 24, fig.1 and 4, column 3, lines 25-27) with a main body selectively disposed over the open top of the tote (Dickinson, the main body of lid 24 is disposed over the box 22, fig.1).
Dickinson and Shick are both considered to be analogous to the claimed invention because they are in the same field of storage containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dickinson with the teachings of Shick and include a central wheel well with a wheel and an axle connected to each of the wheels. 

Regarding claim 18, Dickinson in combination with Shick teaches wherein the hollow main body of the tote has a plurality of latches (Dickinson, latches 28, fig.1, column 3, lines 25-27), each of the latches configured to move between a locked position (Dickinson, the locked position is the closed position when detent 96 of the latch 28 snaps closed over with the mating ridge 102, fig.9, column 4, lines 32-49) and unlocked position (Dickinson, the unlocked position is when the detent 96 is not snapped over the mating ridge 102, fig.2, column 4, lines 32-49), the locked position militating against the lid from being removed from the tote (Dickinson, in the locked position the latches hold the lid on the tote, fig.9, column 4, lines 32-49).

Regarding claim 19, Dickinson in combination with Shick teaches wherein the main body of the lid has a plurality of latch-receiving gaps (Dickinson, mating ridge 102 of the lid 24 creates a gap for the detent 96 of the latch 28 to be received, fig.9, column 4, lines 32-49), each of the latch-receiving gaps configured to receive one of the latches (Dickinson, the gap created by the mating ridge 102 in the lid 24 receives the detent 96 of the latch 28, fig.9, column 4, lines 32-49), where each of the latches is in the locked position upon being received by one of the latch-receiving gaps and each of the latches is in the unlocked position upon not being received by one of the latch-receiving gaps .

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US-5564805-A) in view of Shick (US-6536787-B1) in further view of Killinger (US-20070235963-A1).

Regarding claim 16, Dickinson in combination with Shick teaches wherein the hollow main body of the tote has a tote handle (Dickinson, handle body 80, fig.9, column 4, lines 12-23) disposed on the front side wall of the hollow main body (Dickinson, handle 80 is disposed on the front side of the box 22, Fig.2 and 9).

Dickinson in combination with Shick fail to teach a lid handle.
	However, Killinger teaches the main body of the lid has a lid handle (Handle 36’, fig.1, paragraph [0021]) disposed on an outer edge of the main body of the lid (handle 36’ has tubular handle member 60’ that is disposed on an outer edge of the lid 14c, fig.1), the lid handle aligned with the tote handle (The tubular handle member 60’ aligns parallel with the axle 52 which when handle 30’ is added to Dickinson will align parallel to the tote handle).
Dickinson and Killinger are both considered to be analogous to the claimed invention because they are in the same field of nestable storage containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective 
	
Regarding claim 17, Dickinson in combination with Shick and Killinger teach wherein at least one of the tote handle and the lid handle has bracing disposed therein (Dickinson, arms 86 support the handle 80, Fig.9, column 4, lines 12-16).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dickinson (US-5564805-A) in view of Shick (US-6536787-B1) in further view of Uffner (US-20060201943-A1).

Regarding claim 20, Dickinson in combination with Shick teaches wherein the plurality of side walls of the tote includes a rear side wall, a right side wall, a left side wall, and a front side wall (Dickinson, The right, left, front, and rear side walls of open-top box 22 are the vertical walls as seen in the attached figure above, Fig.2), and the plurality of latches includes a first latch (Dickinson, the first latch is the latch 28 on the right in figure 1) and a fourth latch (Dickinson, the fourth latch is the latch 28 on the left in figure 1), and the first latch is disposed on the rear side wall (Dickinson, the first latch as described above is disposed on the rear side wall as seen in the attached figure above) and the fourth latch is disposed on the front side wall (Dickinson, the fourth latch as described above is disposed on the front side wall as seen in the attached figure above).

Dickinson in combination with Shick fails to teach the second and the third latch.
	However, Uffner teaches a second and a third latch (latches 58 on all four sides of the container 12, fig.3 and 5, paragraph [0050], lines 1-8, with this teaching a second and third latch similar to the first and fourth latch of Dickinson will be understood to be added to the two sides of Dickinson where there are no latches), the second latch is disposed on the right side wall, third latch is disposed on the left side wall (Uffner teaches latches on all four sides of a container and applying this to Dickinson the second latch will be on the right side wall and the third latch will be on the left side wall). 
Dickinson and Uffner are both considered to be analogous to the claimed invention because they are in the same field of rolling containers. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dickinson with the teachings of Uffner and include two more latches, one the left and one on the right side walls. Adding the extra latches creates a more secure system for holding the lid on the tote and will help prevent the lid from being removed when the latches are in their locked position.

Allowable Subject Matter
Claims 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 depends upon claim 2 which is rejected, but claim 3 has the limitation of the angled rear wall disposed intermediate the rear side wall and the base wall.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Depasquale (US-20060208439-A1) teaches a wheeled laundry basket with axle and axle supports in the base. Jamie (US-20070235962-A1) teaches a container that has three wheels on the same axle in the base. Buttimer (US-10053126-B2) teaches a uiltity cart for transport of payloads that has 3 wheels on one axle. Bohlman (US-10858029-B2) teaches a detachable wheel assembly for wheeled cases with handle and latching mechanism. Reinhart (US-20160107803-A1) teaches container lid with surface features and connecting bridges. Trent (US-9096097-B2) teaches a wheel assembly for a container that can contain multiple wheels along on axle. Lee (US-20140027993-A1) teaches a tent bag that has three wheels all on the same axle. US-0001617-A teaches a machine with three wheels on one axle. Piccininni (US-20180009101-A1) teaches totes or bins and systems and method for storing produce, with the bins being stackable with stacking supports. Sadinski (US-20170174112-A1) teaches netsing tilt-truck with wheels, handle, and open-top. Summers (US-9550605-B1) teaches nesting container assembly with a container that has a lid, wheels, handle, and latching mechanism. Sebastian (US-20140210171-A1) teaches a stackable basket with handles and wheels. Overland (US-20120326405-A1) teaches a stackable shopping basket with a pull handle. Overland (US-20080309036-A1) teaches a device in a shopping basket with 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618